1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on July 12, 2022.

3.	This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse. Accordingly, claims 16-20 have been cancelled.

4.	Claims 1,3-15 are allowed.

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Cancel claims 16-20.

6.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a magnetometer comprising an electron spin defect body; a first optical fiber having an input end optically coupled to the optical source and an output end, wherein the output end is attached to a first face of the electron spin defect body and is arranged to direct the input light into the first face of the electron spin defect body; a second optical fiber having an output end and an input end, wherein the input end of the second optical fiber is attached to a second face of the electron spin defect body and is arranged to receive photoluminescence of a second wavelength emitted from the electron spin defect body through the second face of the electron spin defect body, wherein the second wavelength is different from the first wavelength and wherein the second face is different from the first face; a photodetector optically coupled to the output end of the second optical fiber; and a third optical fiber, the third optical fiber having an output end optically coupled to the photodetector and an input end, wherein the input end of the third optical fiber is attached to a third face of the electron spin defect and is arranged to receive the photoluminescence through the third face, and wherein the third face is different from the first face and the second face.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY PATIDAR/Primary Examiner, Art Unit 2858